DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication in response to the Applicant’s amendment filed on 10/28/2021 in response to the Non-Final Rejection mailed on 06/11/2021. Claims 1-7, 9 and 11-24 were pending. Claim 23 have been amended. Claims 1-7, 9 and 11-24 remains pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was filed after the mailing date of the Non-Final Rejection on 06/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/02/2022 was filed after the mailing date of the Non-Final Rejection on 06/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 6, 11, 13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over RIOUX (US 20070121423, hereinafter “Rioux”) in view of Genc et al. (US 20030227470 A1, hereinafter “Genc”), and further in view of Stafford et al. (US 20180018827 A1, hereinafter “Stafford”).

Regarding claim 1 (Previously Presented), Rioux teaches a mediated-reality visualization system (0028, 0036; Figs. 2, 5; ‘head-mounted display 200’), comprising: 
[0028]; Figure 2; ‘head-mount dispay200’) comprising ----- 
a front side facing a first direction (Figures 1 and 2; wherein when the head-mount display is worn, front side is facing first direction in the direction of user’s viewing direction); 
a rear side opposite the front side and facing a second direction opposite the first, the rear side configured to face a user's face when worn by the user (Figures 1 and 2; wherein when the head-mount display is worn, rear side is facing second direction to the direction of user’s face opposite to the first direction); and 
a stereoscopic display device facing the second direction, the stereoscopic display device comprising a first display and a second display, wherein, when the head-mounted display assembly is worn by the user, the first display is configured to display an image to a right eye of the user and the second display is configured to display an image to a left eye of the user ([0028], [0036] and [0039]; Figures 2 and 5; ‘right eye camera 520a’ and ‘left eye camera 520b’); 
an imaging assembly including a plurality of imaging devices configured to capture light-field data ([0028]; Figure 2; ‘cameras 210a and 210b’); and 
a computing device in communication with the stereoscopic display device and the imaging assembly ([0028]; [0036]-[0046]; Figures 2 and 5; ‘a control unit 521’), the computing device configured to ---- 
[0027] and [0028]; Figures 2 and 5); 
process the light-field data based at least in part on the position of the head-mounted display assembly to render first and second virtual cameras[0027] and [0028]; Figures 2 and 5; “each display system may use a liquid-crystal diode device or an organic light-emitting diode device”); and 
present a real-time stereoscopic image via the stereoscopic display device by displaying an image from the first virtual camera at the first display and displaying an image from the second virtual camera at the second display ([0028] and [0036]-[0046]; Figures 2 and 5; ‘video cameras 520a, 520b are disposed respectively in front of the right eye and the left eye to acquire images of the real environment in front of the right eye and the left eye’).

Rioux failed to disclose a system, comprising: 
a tracker configured to track a position of the head-mounted display assembly, wherein the tracker is separate and spaced apart from the head-mounted display assembly;
an imaging assembly separate and spaced apart from the head-mounted display assembly,
the computing device configured to ---- 
receive the position of the head-mounted display assembly from the tracker; and
at positions different from a position of any one of the imaging devices.

Genc, however, shows in the same endeavor, a system, comprising: 
a tracker configured to track a position of the head-mounted display assembly, wherein the tracker is separate and spaced apart from the head-mounted display assembly (0034-0035; Figures 1 and 2; “[0034] Referring to FIG. 1, an optical see-through AR system 100 with magnetic tracking includes a workstation 112, a HMD 114 and a magnetic tracker 116. An exemplary HMD 114 for this AR system 100 is a Sony Glastron LD-100B, which has a resolution of 800.times.600 pixels per eye, a refresh rate of 60 Hz and a frame-sequential stereo mode. The magnetic tracker 116 is a Polhemus Isotrak II with a single transmitter 118 and two receivers: a marker 120 and a digitizing stylus 122. The tracker 116 is capable of sensing the position and orientation of the receivers at ranges of up to one meter. The marker 120 is rigidly attached to the HMD 114 to track the user's head motion during runtime. The stylus 122 can be used to measure the coordinates of real objects in workspace 124 at runtime. The stylus 122 can also be used to interact with virtual objects in the workspace 124.”, wherein the tracker 116 tracks HMD and separate and spaced apart from HMD display);
the computing device configured to ---- 
receive the position of the head-mounted display assembly from the tracker (0034-0035; Figures 1 and 2).

It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to modify the system of Rioux with the system 

Rioux in view of Genc failed to show a system, comprising: 
an imaging assembly separate and spaced apart from the head-mounted display assembly,
the computing device configured to ---- 
process the light-field data at positions different from a position of any one of the imaging devices.

Stafford, however, shows in the same endeavor, a system, comprising: 
an imaging assembly separate and spaced apart from the head-mounted display assembly (0158 and 0182-0185; Figure 4; wherein either camera 406 or 704 is separate and space apart from the HMD, “[0158] A camera 406, e.g., a depth camera, a digital camera, etc., captures images of the body part, the controller, and/or the HMD 404, and provides image data regarding positions of the body part, the controller, and/or the HMD 404 to the game console 408, e.g., using the wired or wireless protocol, etc. A processor, e.g., the content processor 128 (FIG. 2A), etc., of the game console 408 analyzes the image data to determine positions of the body part, the controller, and/or the HMD 404. Based on the positions, the processor of the game console 408 determines by executing the interactive program whether interactive environment data used to display an interactive environment that is displayed within the HMD 404 is to be modified. The interactive environment is about to be displayed on the HMD 404.”, “[0182] The user 402 operates a hand-held controller 706 to provide input for an interactive environment. In one example, a camera 704 is configured to capture images of a real-world environment in which the user 402 is located. These captured images are analyzed to determine a location and movements of the user 402, the HMD 404, and the controller 706. In one embodiment, the controller 706 includes a light, or lights, which are tracked to determine its location and orientation. Additionally, as described in further detail below, in one embodiment, the HMD 404 includes one or more lights, which are tracked as markers to determine the location and orientation of the HMD 404 in substantial real-time during a display of an interactive environment.”),
the computing device configured to ---- 
process the light-field data at positions different from a position of any one of the imaging devices (0182; Figure 4; “[0182] The user 402 operates a hand-held controller 706 to provide input for an interactive environment. In one example, a camera 704 is configured to capture images of a real-world environment in which the user 402 is located. These captured images are analyzed to determine a location and movements of the user 402, the HMD 404, and the controller 706. In one embodiment, the controller 706 includes a light, or lights, which are tracked to determine its location and orientation. Additionally, as described in further detail below, in one embodiment, the HMD 404 includes one or more lights, which are tracked as markers to determine the location and orientation of the HMD 404 in substantial real-time during a display of an interactive environment.”).



Regarding claim 5 (Original), Rioux in view of Genc and further in view of Stafford shows the mediated-reality visualization system of claim 1. 
Rioux further shows wherein the first and second virtual cameras are rendered at positions corresponding to eye positions of a user of the head-mounted display assembly (Figure 2; wherein the positions of camera 210a and 210b corresponding he user’s eye position).  

Regarding claim 6 (Original), Claim 6 has limitations similar to those treated in the rejections above, and have been rejected for the same reasons of obviousness as used above. 

Regarding claim 11 (Original), Rioux in view of Genc and further in view of Stafford shows the mediated-reality visualization system of claim 1.  
[0116] and [0142]; figures 2A, 3A).
The motivation used on the rejection of claim 1 to combine Rioux in view of Genc and further in view of Stafford still applies to the rejection of claim 11.

Regarding claim 16 (Original), Claim 16 has limitation similar to those treated in the rejection of claim 11. Therefore, claim 16 is rejected for the same reasons of obviousness as used on the rejection to claim 11 above.

Regarding claim 13 (Previously Presented), Claim 13 have limitations similar to those treated in the rejection to claim 1 above and have been rejected for the same reasons of obviousness as used above. 

Regarding claim 15 (Original), Claim 15 has limitation similar to those treated in the rejection of claim 5. Therefore, claim 15 is rejected for the same reasons of obviousness as used on the rejection to claim 5 above.

Regarding claim 18 (Previously Presented), Method claim 18  is drawn to the method of using the corresponding system claimed in claims 1 or 13. Therefore method claim 18 corresponds to system claims 1 or 13 and is rejected for same reasons of obviousness as used above.

Regarding claim 19 (Original), Method claim 19  is drawn to the method of using the corresponding system claimed in claims 1 and 13. Therefore method claim 19 corresponds to system claims 1 and 13 and is rejected for same reasons of obviousness as used above.

Regarding claim 20 (Original), Method claim 20 is drawn to the method of using the corresponding system claimed in claims 5 and/or 15. Therefore method claim 20 corresponds to system claims 5 and/or 15 and is rejected for same reasons of obviousness as used above.



Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux in view of Genc further in view of Stafford as applied to claims 1 and 13 above, and further in view of Tesar (US 20140005485 A1, hereinafter “Tesar”).

Regarding claim 2 (Original), Rioux in view of Genc and further in view of Stafford shows the mediated-reality visualization system of claim 1, but failed to show wherein the imaging assembly comprises at least 8 imaging devices.
However, in the same field of endeavor, Tesar shows the imaging assembly comprises at least 8 imaging devices (0193; “… This system can be designed to support eight or more camera inputs using two Matrox Solios eA/XA, 4 input, analog frame grabber boards.”). 


Regarding claim 14 (Original), Claim 14 has limitation similar to those treated in the rejection of claim 2. Therefore, claim 14 is rejected for the same reasons of obviousness as used on the rejection to claim 2 above.



Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux in view of Genc further in view of Stafford as applied to claims 1 and 13 above, and further in view of Gabara (US 20140375772 A1, hereinafter “Gabara”).

Regarding claim 3 (Original), Rioux in view of Genc and further in view of Stafford shows the mediated-reality visualization system of claim 1, but failed to show wherein the imaging assembly comprises a plenoptic camera.  
However, in the same field of endeavor Gabara shows the imaging assembly comprises a plenoptic camera ([0013], [0020] and [0049]; Figures 8A-B;‘plenoptic camera 7-1’ and/or ‘plenoptic camera 7-6’).
[0004]).

Regarding claim 14 (Original), Claim 14 has limitation similar to those treated in the rejection of claim 3. Therefore, claim 14 is rejected for the same reasons of obviousness as used on the rejection to claim 3 above.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux in view of Genc further in view of Stafford as applied to claims 1 and 13 above, and further in view of Atwell et al. (US 20140192187 A1, hereinafter “Atwell”).

Regarding claim 4 (Original), Rioux in view of Genc and further in view of Stafford shows the mediated-reality visualization system of claim 1, but failed to show wherein the imaging assembly is coupled to an articulated arm positionable over a working site.
However, in the same field of endeavor, Atwell shows wherein the imaging assembly is coupled to an articulated arm positionable over a working site (0021 and 0033; Figures 7A and 7B; “[0021] It should be appreciated that structured light is different from light projected by a LLP or similar type of device that generates a line of light. To the extent that LLPs used with articulated arms today have irregularities or other aspects that may be regarded as features within the generated lines, these features are disposed in a collinear arrangement. …”; “[0033] One of the calculations described herein above yields information about the distance of the object 10 from the measurement device 20, in other words, the distance in the z direction, as indicated by the coordinate system 520 of FIG. 8. The information about the x position and y position of each point 506 or 508 relative to the measurement device 20 is obtained by the other dimension of the photosensitive array 53, in other words, … measuring capability of the articulated arm 100, it follows that the x position of the point 506 or 508 on the object surface 12 is also known. Hence all three coordinates--x, y, and z--of a point on the object surface 12 can be found from the pattern of light on the 2D array 53.”).

It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to combine the articulated arm positionable over a working site of Atwell to modify the teachings of Rioux in view of Genc and further in view of Stafford in order to yield a predictable result.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux in view of Genc further in view of Stafford as applied to claims 1 and 13 above, and further in view of Olson et al. (US 20090303321 A1, hereinafter “Olson”).

Regarding claim 7 (Previously Presented), Claim 7 has limitations similar to those limitations addressed on the rejection of claim 1. Claim 7 however further recites the image from virtual camera(s) comprises a non-planar focal surface, and wherein focal surface corresponds to an estimated surface geometry of an imaged scene.
Rioux in view of Genc and further in view of Stafford failed to show the system of claim 1 wherein the image from virtual camera(s) comprises a non-planar focal surface, and wherein focal surface corresponds to an estimated surface geometry of an imaged scene.
However, in the same field of endeavor, Olson shows the image from virtual camera comprises a non-planar focal surface, and wherein focal surface corresponds to an estimated surface geometry of an imaged scene (Claims 1-3).
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to combine the virtual camera(s) comprises a non-planar focal surface of Olson in order to modify the teachings of Rioux in view of Genc and further in view of Stafford in order to yield a predictable result.



Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux in view of Genc further in view of Stafford as applied to claims 1 and 18 above, and further in view of Bar-Zeev et al. (US 201200688913 A1, hereinafter “Bar-Zeev”), and further in view of Sauer et al. (US 20020075201 A1, hereinafter “Sauer”).
Regarding claim 9 (Previously presented), Rioux in view of Genc and further in view of Stafford shows the mediated-reality visualization system of claim 1, but failed to show wherein the computing device is further configured to:
receive auxiliary image data, wherein the auxiliary image data comprises at least one of fluorescence image data, magnetic resonance imaging data, computed tomography image data, X-ray image data, anatomical diagram data, and vital-signs data; 
process the auxiliary image data; and 
present a processed auxiliary image from the auxiliary image data at the first display and/or the second display.  

However, in the same field of endeavor, Bar-Zeev shows wherein the computing device is further configured to:
receive auxiliary image data ([0043]-[0045] and [0079]-[0080]; Figures 1 and 4; ‘augmented reality image of 104’ and ‘image 132’); 
process the auxiliary image data  ([0043]-[0045] and [0079]-[0080]; Figures 1 and 4; ‘augmented reality image of 104’ and ‘image 132’); and 
present a processed auxiliary image from the auxiliary image data at the first display and/or the second display  ([0043]-[0045] and [0079]-[0080]; Figures 1 and 4; ‘augmented reality image of 104’ and ‘image 132’).

It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to use the method of Bar-Zeev in order to modify [0001]) and to yield a predictable result.

Rioux in view of Genc further in view of Stafford and further in view of Bar-Zeev shows the mediated-reality visualization system of claim 9, but failed to show wherein the auxiliary image data comprises at least one of: fluorescence image data, magnetic resonance imaging data, computed tomography image data, X-ray image data, anatomical diagram data, and vital-signs data.  

However, in the same field of endeavor, Sauer shows wherein the auxiliary image data ([0007]; ‘… A view of a patient's internal anatomical structures may be overlaid onto a real view of the patient.’) comprises at least one of: fluorescence image data, magnetic resonance imaging data, computed tomography image data, X-ray image data, anatomical diagram data, and vital-signs data ([0031]; i.e. MRI, CAT scan, and/or  i.e. the patient’s internal anatomical structures).  

It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to modify the teaching of Rioux in view of Genc and further in view of Stafford and further in view of Bar-Zeev with the teaching Sauer in order to include auxiliary image data to provide guidance to a user (please see, Sauer: [0007]).

Regarding claim 21 (Original), Method claim 21 is drawn to the method of using the corresponding system claimed in claim 9. Therefore method claim 21 corresponds to system claim 9 and is rejected for same reasons of obviousness as used above.



Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux in view of Genc further in view of Stafford as applied to claims 13 and 18 above, and further in view of Sauer.

Regarding claim 17 (Original), Rioux in view of Genc and further in view of Stafford shows the mediated-reality visualization system of claim 13, but failed to show wherein the computing device is configured to render the at least one virtual camera by rendering an enlarged view of a portion of a captured light field.

However, in the same field of endeavor, Sauer shows wherein the computing device is configured to render the at least one virtual camera by rendering an enlarged view of a portion of a captured light field ([0035]; “[0035] ... The tracking camera may have a larger field-of-view than the imaging cameras. The tracking camera is used to locate markers. …”).  

It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to modify the teaching of Rioux in view of Genc 

Regarding claim 22 (Original), Method claim 22 is drawn to the method of using the corresponding system claimed in claim 17. Therefore method claim 22 corresponds to system claim 17 and is rejected for same reasons of obviousness as used above.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux in view of Browd as applied to claim 1 above, and further in view of Jansen et al. (US 20080004533 A1, hereinafter “Jansen”).

Regarding claim 12 (Original), Rioux in view of Genc and further in view of Stafford shows the mediated-reality visualization system of claim 1, but failed to show wherein the imaging assembly further comprises: 
a plurality of separately controllable light sources configured to illuminate a scene to be imaged; and 
a projector configured to project an image into the scene to be imaged.

However, in the same field of endeavor, Jansen shows the imaging assembly ([0018]; Figure 1; ‘the optical imaging system 100’) further comprises: 
[0022]-[0023] and [0025]; Figure 1; ‘the illumination light sources 170’); and 
a projector configured to project an image into the scene to be imaged ([0018] and [0029]; Figure 1; ‘projector 130’ and ‘The projector is configured to project a visible representation of the captured image onto the site during surgery’).

It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to modify the teaching of Rioux in view of Genc and further in view of Stafford with the system of Jansen to provide a plurality of separately controllable light sources configured to illuminate a scene to be imaged and project an image in the scene to be imaged for the advantage of providing additional light to better view the object being examined and also to project images of different views of the object onto a single sire for easy viewing (please see, Jansen: [0025]).



Allowable Subject Matter
Claims 23 and 24 are allowed.


Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9 and 11-22 have been considered but are moot based on new ground of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482